Loring, Chief Justice
(concurring specially).
I fully agree with all that Mr. Justice Knutson has said in his opinion, including the statement that surface water itself may, under certain circumstances, constitute an obstruction to drainage, but, since no such problem was presented in the case at bar, I recognize it as obiter dicta and, therefore, said nothing about it in the original opinion.
On Appeal from Clerk's Taxation of Costs.
On June 6, 1952, following the original opinion herein, the following opinion was filed:
Per Curiam.
Respondent has appealed from the clerk’s taxation of costs in this court, asserting that the county was acting under the sovereign powers delegated to it by the legislature.
It is our opinion that the clerk properly taxed costs against the county because costs and expenses of the repair proceedings are payable from the fund of county ditch No. 1 under M. S. A. 106.471, subd. 8, not from the general funds of the county supported by the general taxpayers. Subd. 8 reads as follows:
“All fees and costs incurred for proceedings relating to the repair of any drainage system, including inspections, engineering, viewing, publications, or any other proper proceeding shall be deemed a cost of repair and assessed against the land benefited and against corporations and municipalities as herein provided.”
The ditch fund of county ditch No. 1 is supported by assessment of the lands benefited by the ditch. Saxhaug v. County of Jackson, 215 Minn. 490, 10 N. W. (2d) 722.
The cases cited by respondent are Hot in point.
The clerk’s taxation of costs is affirmed.